

117 S2284 IS: Finish the ADHS Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2284IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Manchin (for himself, Mr. Portman, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo authorize appropriations for the Appalachian development highway system, and for other purposes.1.Short titleThis Act may be cited as the Finish the ADHS Act.2.Appalachian development highway system(a)In generalThere are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for the Appalachian development highway system under subtitle IV of title 40, United States Code—(1)$250,000,000 for fiscal year 2022;(2)$300,000,000 for fiscal year 2023;(3)$350,000,000 for fiscal year 2024;(4)$400,000,000 for fiscal year 2025; and(5)$450,000,000 for fiscal year 2026. (b)ApportionmentThe Secretary shall apportion funds made available under subsection (a) for each of fiscal years 2022 through 2026 among the States with unfinished Appalachian development highway system corridors or unconverted Advance Construction amounts using the readiness apportionment methodology described in the report of the Appalachian Regional Commission entitled Appalachian Development Highway System Planned Construction for 2021 to 2030 Report, or a subsequent revised report, subject to the requirements that—(1)each such State receives an amount of not less than $20,000,000 for each fiscal year; and(2)a State shall not receive an apportionment that exceeds—(A)the remaining funds needed to complete the Appalachian development highway corridor or corridors in the State, as identified in the latest available cost to complete estimate for the system prepared by the Appalachian Regional Commission; or(B)30 percent of the total amount made available under subsection (a) for the fiscal year. (c)TreatmentAmounts made available under subsection (a) shall be available for obligation in the same manner as if apportioned under chapter 1 of title 23, United States Code, except that—(1)the Federal share of the cost of any project carried out with those amounts shall be determined in accordance with section 14501 of title 40, United States Code; and(2)the amounts—(A)shall be available to construct highways and access roads under section 14501 of title 40, United States Code; and (B)shall remain available until expended. 